DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on May 11, 2021.
Claims 10-16 have been previously cancelled. Claims 17-20 have been cancelled based on the current amendment. Claims 1-9 are currently pending in the application and are considered in this Office action, with claims 1 and 8-9 amended.
The rejection of claims 1, 8-9, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 1 was given in a telephone interview with Applicant’s representative David C. Oren on May 17, 2021.
Claim 1 is rewritten as follows:
1.	(Currently Amended) A wafer cleaning apparatus, comprising: 
a cleaning tank; 

a cleaning unit installed to be capable of moving upward or downward into the cleaning tank, and configured to inject a cleaning solution onto an inner wall of the cleaning tank; and 
a control unit configured to control an operation of the cleaning unit, 
wherein the cleaning unit comprises: 
an injection pipe disposed adjacent to the inner wall of the cleaning tank and having a plurality of injection holes; and 
a plurality of injection nozzles, each of the injection holes is coupled to a corresponding injection nozzle, and each of the injection nozzles has a tapered shape, such that its inner diameter decreases from an inlet at the injection pipe to an outlet of the injection nozzle facing toward the cleaning tank, 
wherein the control unit is configured to control a series of operations for opening a drain valve of a drain pipe, descending the cleaning unit, and opening a supply valve to supply the cleaning solution to the injection pipe for injection of the cleaning solution onto the inner wall of the cleaning tank at a timing of cleaning, wherein the control unit is configured to link the operation of descending the cleaning unit with the operation of opening the drain valve, and 
wherein the control unit is configured to control such that the cleaning solution is injected until the cleaning unit is positioned at a lower portion of the inner wall of the cleaning tank.
Allowable Claims
Claims 1-9 are allowed over the prior art of record. The reasons for allowance have been provided in the Office action mailed on February 12, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IRINA GRAF/Examiner, Art Unit 1711